EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Matthew Kinnier on September 7, 2021. The application has been amended as follows: 

In claim 1, line 9: replaced “the edge” with ---an edge---

The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. For example, Beaurain (US 7682396) discloses an apparatus and method involving an intervertebral implant comprising a plate 1 and another plate 2 having a groove that holds a core 3 captive, but fails to disclose at least the plates are adapted to articulate with respect to one another and the core, and there would no obvious reason to modify the Beaurain method and/or apparatus to satisfy this and/or each of Applicants' claimed limitations, as such modifications would likely render the Beaurain apparatus/method incapable of continuing to operate/behave in the particular manner set forth within the Beaurain reference, which would be strongly indicative of an application of impermissible hindsight reasoning. In another exemplary reference, Filippi et al. (US 7959678) discloses an apparatus and method involving an intervertebral prosthesis comprising plates (e.g. 15 and 17) and an articulable core (e.g. 19), but fails to disclose at least the retaining formation as claimed. There 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775